 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    PABLO P. PINA,                                     No. 1:17-cv-01681-DAD-SAB (PC)
11                       Plaintiff,
12            v.                                         ORDER ADOPTING IN PART FINDINGS
                                                         AND RECOMMENDATIONS
13    SCOTT KERNAN, et al.,
                                                         (Doc. No. 26)
14                       Defendants.
15

16          Plaintiff Pablo P. Pina is a state prisoner proceeding pro se and in forma pauperis in this

17   civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

18   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. The assigned

19   magistrate judge screened plaintiff’s second amended complaint (“SAC”) pursuant to 28 U.S.C

20   § 1915A.

21          On November 7, 2018, the magistrate judge issued findings and recommendations

22   recommending that: (1) this action proceed on some of plaintiff’s retaliation and conspiracy to

23   retaliate claims against defendants Urban, Peterson, Garcia, Leshniak, Davey, and Hoggard; and

24   (2) plaintiff’s Eighth Amendment claim, plaintiff’s claims alleging he was transferred to a more

25   restrictive facility in retaliation for filing complaints, and all other defendants be dismissed from

26   this action for failure to state a cognizable claim for relief. (Doc. No. 26.) Although plaintiff did

27   not specifically assert a violation of his due process rights under the Fourteenth Amendment, the

28   findings and recommendations found that the SAC states cognizable due process claims against
                                                        1
 1   defendants Urban, Peterson, Garcia, Leshniak, Davey, and Hoggard for prolonging plaintiff’s stay

 2   in segregation. (Id. at 8–9.) The findings and recommendations were served on plaintiff and

 3   contained notice that any objections thereto were to be filed within fourteen (14) days after

 4   service. (Id. at 14.) Plaintiff timely delivered objections to prison officials for mailing on

 5   November 18, 2018, which were received by the court on November 26, 2018. (Doc. No. 27.)

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 8   including plaintiff’s objections, the undersigned concludes that the findings and recommendations

 9   are supported in part, as explained below.

10          The findings and recommendations concluded that the SAC failed to allege a cognizable

11   claim for relief against defendants Kernan or Hubbard—both of whom held supervisory positions

12   within the California Department of Corrections and Rehabilitation at the relevant time—because

13   the allegations of plaintiff’s SAC as to them are conclusory in nature and premised on a theory of

14   respondeat superior. (Doc. No. 26 at 10.) Plaintiff objects, arguing that his claims against

15   defendants Kernan and Hubbard are not premised on a theory of respondeat superior liability.

16   (Doc. No. 27 at 2–3.)

17          In his SAC, plaintiff alleges the following. In or around July 2016 and the months that

18   followed, plaintiff wrote letters to defendants Kernan and Hubbard, complaining that his inmate

19   appeals and grievances were not being processed and complaining about the conditions in the

20   segregated housing unit. (Doc. No. 23 at 15–17.) Plaintiff also informed defendants Kernan and
21   Hubbard that he was going to file a civil suit due to his prolonged stay in segregation. (Id.) In

22   October 2016, defendant Leshniak told plaintiff that his prolonged stay in segregation was

23   approved by defendants Kernan and Hubbard, and a different, unnamed correctional officer told

24   plaintiff that “filing complaints and grievances . . . will always get [plaintiff] into deep shit” and

25   that “nothing gets done here unless [it is] okayed by [S]acramento.” (Id. at 16–17.) In or around

26   April 2018, a month after plaintiff was approved for transfer to Mule Creek State Prison, he was
27   instead transferred to Kern Valley State Prison, where he was placed in an area that houses

28   inmates with disciplinary issues. (Id. at 19.) When plaintiff inquired about why only he was
                                                         2
 1   being transferred to Kern Valley unlike other inmates who were also awaiting transfer to Mule

 2   Creek, a prison counselor told plaintiff that only defendants Kernan or Hubbard could override

 3   the decision to transfer plaintiff to Mule Creek. (Id.) A few days later, plaintiff’s cellmate asked

 4   a different prison counselor why he too was not being transferred to Kern Valley and that

 5   counselor told the cellmate “that it was coming from Sacramento, Kernan and Hubbard, because

 6   they said [plaintiff] was a litigator and filed too many complaints.” (Id.)

 7          These allegations, construed under the liberal pleading standard this court must apply to

 8   pro se litigants, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), are sufficient to allege cognizable

 9   claims for retaliation and conspiracy to retaliate against defendants Kernan and Hubbard. The

10   SAC alleges that defendants Kernan and Hubbard were personally involved in or approved of the

11   decisions to keep plaintiff in the segregated housing unit and to transfer plaintiff to Kern Valley

12   after he had already been approved for transfer to a less restrictive facility. See Taylor v. List, 880

13   F.2d 1040, 1045 (9th Cir. 1989) (“A supervisor is only liable for constitutional violations of his

14   subordinates if the supervisor participated in or directed the violations, or knew of the violations

15   and failed to act to prevent them.”); Ray v. Jefferson, No. 16-cv-02652-YGR (PR), 2017 WL

16   7726700, at *2 (N.D. Cal. Apr. 27, 2017) (dismissing supervisory liability claim where plaintiff

17   failed to allege that defendants “participated in or directed any violations”), aff’d, 707 Fed. App’x

18   885 (9th Cir. 2017), cert. denied, ___U.S.___, 139 S. Ct. 224 (2018).1

19          The findings and recommendations also found that plaintiff’s SAC failed to adequately

20   allege retaliation or conspiracy to retaliate claims based on plaintiff’s transfer to Kern Valley
21   because plaintiff did not allege that his transfer failed to serve a legitimate penological interest.

22   (Doc. No. 26 at 11.) However, these allegations “implicitly plead” that prison officials did not

23   transfer plaintiff to Kern Valley to advance a legitimate penological interest. Watison v. Carter,

24   668 F.3d 1108, 1116 (9th Cir. 2012); see also Lipsey v. Goree, No. 1:17-cv-00997-DAD-JLT

25   (PC), 2018 WL 4638309, at *2 (E.D. Cal. Sept. 26, 2018) (“The Ninth Circuit has found this

26   element satisfied at the pleading stage when a plaintiff successfully pleads the conduct at issue is
27
     1
       Of course, the court states no opinion as to whether any evidence will support plaintiff’s claim
28   in this regard or the allegations upon which it is based.
                                                         3
 1   retaliatory, presumably because retaliatory conduct meant to inhibit First Amendment expression

 2   can never be a legitimate penological goal.”), reconsideration denied, No. 1:17-cv-00997-DAD-

 3   JLT (PC), 2018 WL 5099683 (E.D. Cal. Oct. 18, 2018). First, the SAC alleges that, of the

 4   prisoners who were approved for transfer to Mule Creek, only plaintiff was instead transferred to

 5   Kern Valley. Second, the SAC alleges that a prison counselor informed plaintiff’s cellmate that

 6   plaintiff was being transferred to Kern Valley because he was a “litigator” who filed “too many

 7   complaints.” These allegations plausibly allege that plaintiff’s transfer to Kern Valley did not

 8   reasonably advance a legitimate correctional goal. See, e.g., Solomon v. Felker, No. 2:08-cv-

 9   02544 JFM P, 2013 WL 5375538, at *6 (E.D. Cal. Sept. 24, 2013) (dismissing retaliation claim

10   where plaintiff “fail[ed] to allege any facts that suggest that defendants’ actions failed to advance

11   a legitimate correctional goal”). The court therefore concludes that the SAC adequately states a

12   claim for conspiracy to retaliate based on plaintiff’s transfer to Kern Valley State Prison. 2

13            The remaining findings in the pending findings and recommendations are supported by

14   the record and proper analysis. Moreover, plaintiff does not object to the remaining findings and

15   recommendations and the court therefore adopts them in full.

16            Accordingly,

17                1. The findings and recommendations issued on November 7, 2018 (Doc. No. 26) are

18                    adopted in part;

19                2. Plaintiff’s SAC states cognizable claims for retaliation and conspiracy to retaliate

20                    based on plaintiff’s transfer to Kern Valley State Prison;
21                3. Plaintiff may proceed on his retaliation and conspiracy to retaliate claims against

22                    defendants Urban, Peterson, Garcia, Leshniak, Davey, Hoggard, Kernan, and

23                    Hubbard;

24                4. Plaintiff may proceed on his Fourteenth Amendment due process claim against

25                    defendants Urban, Peterson, Garcia, Leshniak, Davey, Hoggard, Kernan, and

26                    Hubbard;
27

28   2
         See fn. 1, above.
                                                         4
 1              5.    Defendants Slater and John Doe are dismissed for plaintiff’s failure to state a

 2                   cognizable claim against them;

 3              6. Plaintiff’s cause of action for cruel and unusual punishment under the Eighth

 4                   Amendment is dismissed for failure to state a claim; and

 5              7. This matter is referred back to the assigned magistrate judge for further

 6                   proceedings consistent with this order.

 7   IT IS SO ORDERED.
 8
       Dated:        February 7, 2019
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
